Fourth Court of Appeals
                               San Antonio, Texas
                                      April 12, 2022

                                   No. 04-21-00410-CR

                                James Cornelious SCOTT,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CR7104
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on April 25th, 2022.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court